DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 7 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/18/2022.  Therefore, claims 1-10 and 12-22 are pending and claims 1-6, 8-10 and 12-22 are treated on their merits.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation "the drum fitting" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 22 recites the limitation "the first and second side flanges" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 22 recites the limitation "the drum assembly" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  Claim 22 further recites “the reel assembly including a drum assembly” in lines 4-5.  It is unclear whether this recitation of a drum assembly is intended to refer to the previously recited drum assembly.
Claim 22 recites “and passaging fluidly coupling” in lines 9-10.  This phrase is unclear and appears to be missing a word.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 12-18, 20 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tisbo (US Patent 4512361) in view of Klose (EP 2502866; cited by applicant with machine translation).
Regarding Claim 1, Tisbo discloses a hose reel for coiling a hose (abstract), the hose reel comprising: a frame 22; and a reel assembly 26 rotatably connected to the frame about an axis of rotation (rotatable via crank 30), the reel assembly including a 114 and 116 fastened together) having a drum surface (drum surface defined by the exterior surfaces of pylons 152) configured to receive and support the hose as the drum assembly is rotated about the axis of rotation to coil the hose around the drum surface (col. 4, lines 51-54), the drum assembly including a hose fitting 28 defining a fluid outlet (fluid outlet including 194, 196 and 198 as best shown in Figure 10), the hose fitting 28 configured to be connected to one end of the hose (via fitting 198) to fluidly connect the hose to the fluid outlet (col. 5, lines 10-24), the hose fitting 28 being releasably coupled to a portion of the drum assembly (the fitting is releasably secured by conventional screws through apertures 202).
Tisbo does not disclose the drum assembly defining a recess in the drum surface in which the fluid outlet of the hose fitting is disposed when the hose fitting is coupled to the portion of the drum assembly such that at least a portion of the fluid outlet is disposed between the axis of rotation and the drum surface.
Klose teaches a hose reel and further teaches a drum assembly 51 defining a recess 521 in the drum surface in which a fluid outlet of a hose fitting 571 is disposed when the hose fitting is coupled to the portion of the drum assembly (as best shown in Figure 1) such that at least a portion of the fluid outlet is disposed between the axis of rotation and the drum surface (as shown in Figures 1-4, the fluid outlet is disposed in the recess 521 and is entirely radially within the outer surface of the drum).
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to modify the device of Tisbo to include a recess for the fluid outlet as taught by Klose for the purpose of providing a more compact arrangement to allow the hose to more tightly wind against the drum.
Regarding Claim 2, Tisbo in view of Klose further discloses the fluid outlet is disposed entirely between the axis of rotation and the drum surface (as shown by Klose as described above; the fluid outlet of fitting 571 is entirely recessed such that it is entirely between the axis of the drum and the outer surface of the drum; Figure 2 especially).
Regarding Claim 3, Tisbo in view of Klose further discloses the drum assembly includes a recess surface defining the base of the recess, the recess surface extending from about the fluid outlet to the drum surface (as best shown in Figures 2 and 3 of Klose, the recess includes a depth at the fluid outlet and includes a length along the drum axis such that the depth of the recess decreases along the axial length of the drum to end at the outer surface of the drum).
Regarding Claim 4, Tisbo in view of Klose further discloses the recess has a depth extending between the drum surface and the recess surface, the depth of the recess increasing as the recess surface extends from the drum surface toward the fluid outlet (as best shown in Figure 2 of Klose, the recess gradually tapers from the location at the fluid outlet to the drum surface; Klose teaches the recess runs about ¾ of a turn of the drum in para. 0072).
Regarding Claim 5, Tisbo in view of Klose further discloses at least a portion of the recess surface is curved about the axis of rotation (as shown by Klose, the recess extends around the circumference of the drum and therefore is curved along with the surface of the drum about the axis of rotation).
Regarding Claim 6, Tisbo in view of Klose further discloses the recess is configured to guide the hose from the fluid outlet to the drum surface such that the hose 
Regarding Claim 12, Tisbo further discloses the hose fitting 28 is releasably coupled to the portion of the drum assembly with one or more fasteners (conventional screws through apertures 202).
Regarding Claim 13, Tisbo further discloses a fluid inlet 166 configured to be fluidly connected to a fluid source (via 184) and a fluid passageway extending from the fluid inlet to the fluid outlet to fluidly connect the hose to the fluid source (as shown in Figure 9).
Regarding Claim 14, Tisbo is seen as further disclosing the drum assembly includes an axle (hub 130/142 as shown in Figure 9 is seen to provide an axle because it is the center of the drum and rotates within 56) rotatably connected to the frame (at 56 as shown in Figure 9) and defining the axis of rotation (the axis of rotation through the center of the hub 130/142), the axle defining a portion of the fluid passageway (as shown in Figure 9 at aperture 144).
Regarding Claim 15, Tisbo further discloses the axle (130/142) includes a fluid body portion 142 (Figure 9) defining said portion of the fluid passageway and a shaft 130 coupled to the fluid body portion (as shown in Figure 9).
Regarding Claim 16, Tisbo further discloses the hose fitting 28 is releasably coupled to the fluid body portion (via the releasable connection with the frame via ears 200
Regarding Claim 17, Tisbo further discloses the drum fitting (as best understood as described above; this is best understood as intended to refer to the hose fitting) further includes a seal 192 (Figure 9) disposed between the hose fitting and the fluid body portion to form a fluid tight seal between the hose fitting and the fluid body portion 142 when the hose fitting and fluid body portion are coupled together (as shown in Figure 9).
Regarding Claim 18, Tisbo further discloses the reel assembly further includes first and second side flanges (respective rims 26) connected to opposite first and second ends of the drum assembly, respectively (Figure 1).
Regarding Claim 20, Tisbo further discloses the hose (hose connected to 198).
Regarding Claim 22, Tisbo discloses a hose reel for coiling a hose (abstract), the hose reel comprising: a frame 22; and a reel assembly 26 rotatably connected to the frame about an axis of rotation (rotatable via crank 30), the first and second side flanges (respective rims 26) connected to opposite first and second ends of the drum assembly (Figure 1), the reel assembly including a drum assembly (including halves 114 and 116 fastened together) having a drum surface (drum surface defined by the exterior surfaces of pylons 152) configured to receive and support the hose as the drum assembly is rotated about the axis of rotation to coil the hose around the drum surface (col. 4, lines 51-54), the drum assembly including a hose fitting 28 defining a fluid outlet (fluid outlet including 194, 196 and 198 as best shown in Figure 10), the hose fitting 28 configured to be connected to one end of the hose (via fitting 198) to fluidly connect the hose to the fluid outlet (col. 5, lines 10-24), the drum assembly defining a fluid inlet 166 aligned with the axis of rotation (the upper, outlet end of 166 is aligned with the axis of rotation as 116 defining a portion of the drum surface (via integral pylons 152 as described above; it is noted that although Tisbo does not disclose the body portion 116 being “extruded”, this limitation is a product-by-process type limitation which does not structurally define over the one-piece body portion 116 of Tisbo).
Tisbo does not disclose the drum assembly defining a recess in the drum surface in which the fluid outlet of the hose fitting is disposed such that at least a portion of the fluid outlet is disposed between the axis of rotation and the drum surface.
Klose teaches a hose reel and further teaches a drum assembly 51 defining a recess 521 in the drum surface in which a fluid outlet of a hose fitting 571 is disposed (as best shown in Figure 1) such that at least a portion of the fluid outlet is disposed between the axis of rotation and the drum surface (as shown in Figures 1-4, the fluid outlet is disposed in the recess 521 and is entirely radially within the outer surface of the drum).
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to modify the device of Tisbo to include a recess for the fluid outlet as taught by Klose for the purpose of providing a more compact arrangement to allow the hose to more tightly wind against the drum.
Claim 19Tisbo (US Patent 4512361) in view of Klose (EP 2502866) as applied to claim 1 above, and further in view of Moon et al. (US Patent 6877687).
Regarding Claim 19, Tisbo does not disclose a prime mover operatively coupled to the reel assembly to rotate the reel assembly about the axis of rotation.
Moon teaches a hose reel (abstract) and further teaches a prime mover (motor 98) operatively coupled to the reel assembly to rotate the reel assembly about the axis of rotation (Figures 1-3 especially).
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to modify the device of Tisbo to include a prime mover to rotate the reel assembly as taught by Moon for the purpose of eliminating the need for a user to manually rewind the hose.
Allowable Subject Matter
Claim 21 is allowed.
Claims 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding Claim 8, the prior art fails to teach the combination of the first and second recess sections as claimed.  Regarding Claim 21, the prior art fails to teach “the hose fitting being arranged such that the hose extends from the hose fitting in a first direction that is generally parallel to the axis of rotation when the hose fitting is connected to the hose” with “the recess being configured to guide the hose from the fluid outlet to the drum surface such that the hose extends from the recess in a second direction that is different from the first direction”.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Davis, Jr. et al. (US Patent 9463951) teaches a fluid outlet 224 within a recess of a drum (Figure 4).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN MURPHY whose telephone number is (571)270-5243. The examiner can normally be reached Monday - Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig Schneider can be reached on (571) 272-3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KEVIN F MURPHY/Primary Examiner, Art Unit 3753